Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 1 of 24

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CHRISTOPHER EARL PEEK, )
3721 30th Place NE )
Washi“gt°n’ DC 20018 ) case: 1:19-cv-00658 Jury Demand
(202) 294-6496 ) Assigned To: Unassigned
Plaintiff ) Assign nate. 3/3:2019
) Description: Pro Se Genera| Civi| (F- DECK)
)
v. )
) Jury Trial Requested
SUNTRUSTi BANK, INC. )
pits Subsidi affiliates and Assign )
give 5 adea cr \\/1 13va )
Dl+l'l~l NDANT )
t/"`l \ L; 1 0 l §

nw (,_taer,\/€,,M¢\zdg`

 

COMPLAINT
(FOR DECLATORY JUDGEMENT, CANCELLATIONS OF CREDITOR ACTION,
VlOLAT_lONS OF EQUAL CREDIT OPPOR"I"UNITY AC'I`. VIOLATION OF REAL lfiSTATE
SE'|"I`LEMENT PRACTICES AC"I", I*`RAUD AND OTHER REI,IEF)
Christopher Earl Peek (“Plaintiff or Peek”), an individual, and in his capacity as debtor to
SUNTRUST Bank Inc., their affiliates, subsidiaries, and assigns (Collectively “SUNTRUST” or
“Creditor”) residing at 3721 30th Place NE Washington, DC 20018 hereby brings this Complaint.
Christopher Peek is an African-American (Black person) and a member of a protected class for

matters arising from and related to the Equal Credit Opportunity Act.

I.
BACKGROUND AND NATURE OF THE CASE

Peek, as borrower and debtor to SUNTRUST entered into a promissory note for the
mortgage to property purchased and held by Peek on or around May-August 2008 in the
approximate amount of $350,000. Peek made timely payments on the loan according to the terms
of the note from inception until or around March 2014. Peek suffered certain economic and

career hardships in 2014 to the date of this Complaint.

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 2 of 24

Peek informed SUNTRUST of these hardship circumstances and SUNTRUST continued
to accept payments from time to time on the loan. Peek entered, applied to, and was approved to
modify said mortgage loan in or around January 2016. As part of a repayment plan for the next 3
months starting in March 2016, Peek was to pay a designated amount. Peek made the designated
payments and regularly contacted SUNTRUST on the progress for repayment up to payment of
the last payment as directed by SUNTRUST. SUNTRUST formally notified Peek that he had
successfully completed the modification and then more than almost 60 days later, notified Peek
that he had not completed the modification program.

Peek filed a case in District Court of Virginia on these matters in late 2016/ early 2017
that was dismissed by the Court there. Peek refiled the matter in the District Court of DC but was
barred from making the complaint under the theory of res judicata.

This is a wholly new Complaint for new allegations of actions and activities unrelated to
and not arising from the other actions. The facts are entirely different from the 2016/2017 action.
The allegations herein are an entirely new fact set based on new credit applications in 2018 and
related activities between the Parties subsequent to the prior litigation. None of the activities,
facts, references from the prior litigation are included and this is a new Complaint for actions and
activities between the parties from June 2018- present.

II.
PROCEDURAL HISTORY

C. Earl Peek made verbal and completed written applications for modification of his
mortgage in July-November 2018 for modification of his mortgage and made applications and
supplied items to SunTrust and the Consumer Finance Protection Bureau (CFPB) in writing.
SunTrust either didn’t reply, didn’t reply timely, or provided alternate reasons for its credit

decision verbally that was not documented in writing by the ECOA.

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 3 of 24

Peek submitted information, considered a credit application, to modify the loan as
advised by SUNTRUST representatives. The representatives stated in writing and verbally that
all matters were complete on specific dates and then asked for additional items after the written
applications and verbal confirmations of a complete application were provided greater than 30
days from the date of the complete applications

SunTrust added new items to the application process, deleted documents submitted by
Peek that would have qualified him for credit approval, and engaged in other actions and
activities inconsistent to applications for credit and of which biased his application.

SunTrust informed Peek that all proceedings in foreclosure would be stayed, suspended,
or withdrawn while Peek had an active application for modification, but continued to pursue

foreclosure and litigation contrary to its written and verbal assurances.

III.
BASIS OF JURISDIC"I"|ON

 

1. Jurisdiction is founded upon 15 U.S.C. §1691, 28 U.S.C. 1331, 28 U.S.C. §1343, 28

U.S.C. 2201, and 24 CFR 3500.

2. Plaintiff further asserts that this Court has jurisdiction pursuant to § 701(a)(1) of the
Equal Credit Opportunity Act. - 15 U.S.C. § l691(a)(1), as amended. SUNTRUST clearly is a

creditor per the complaint alleged herein according to 15 U.S.C. 169l(a)(e).

3. Title 28 U.S.C. § 1332(a) offers that the court may hear such suits on matters in
controversy that exceeds the sum or value of $75,000. The SUNTRUST Mortgage is

approximately $350,000.

4. Peek is a resident of the District of Columbia and the real estate residence is in the
District of Columbia. SUNTRUST operates bank, collection, and mortgage activities from 1001

Semmes Avenue Richmond, VA and Peek has corresponded telephonically and by U.S. Mail

4

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 4 of 24

with SUNTRUST from this location. The controversy is subject to diversity of jurisdiction and

grants the federal court jurisdiction of this matter.

IV.
VENUE

Plaintiff incorporates the above paragraphs “1” through “4” as if fully set forth herein.

5. Venue lies in this judicial district because the claim arose in a federal judicial district,
and pursuant to 28 U.S.C. 1391(a)(l)(2), as amended.

V .
PARTIES

Plaintiff incorporates the above paragraphs “1” through “5” as if fully set forth herein.

6. Plaintiff is a resident of the District of Columbia. Mr. Peek, (a) timely applied for an
modification, renewal, and grant of credit programs with DEFENDANT during 2018 and was
the subject of willful and continuous bias, including denial of his applications for renewal,
extension, and grant of credit, and DEFENDANTS refusal to provide credit causes and is
causing him substantial damages and (b) timely filed complaints to DEFENDANT of the
arbitrary, capricious, and willful acts giving rise violation of the Equal Credit Act, which
complaints were not investigated timely, fully, or properly essentially denying the allegations,
although such denial was contrary to the facts and applicable law causing him substantial
damages (c) Peek has not been notified within the required 30 day period required by the
ECOA on a negative credit decision arising from a credit transaction in violation of the ECOA.

7. DEFENDANT SUNTRUST and its representatives, agents, and attorneys have
engaged in credit and collections practices subject to the provisions of the Equal Credit Act and

governance provisions of the Real Estate Practices Settlement Act.

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 5 of 24

VI.
ORGANIZATION OF DEFENDANT CREDIT TRANSACTION AT ISSUE

 

Plaintiff incorporates the above paragraphs “l” through “7” as if fully set forth herein.

8. SUNTRUST is a Creditor under the definition of the ECOA and provides credit funds
and loan modifications in the form of credit known as mortgages to applicants for a mortgage
against real estate located in the District of Columbia where SUNTRUST operates a banking
office and retail banking activities.

Peek borrowed funds from SUNTRUST and applied for Credit under the definition of
ECOA for such transactions and escrowed amounts to SUNTRUST as part of the repayment
modification program.

9. SUNTRUST offers as products through its operations and subsidiaries loans, loan products,
and credit and collection activities. SUNTRUST offers these products publicly in District of
Columbia via brokers, employees, representative and its internet site and solicitations through
the U.S. Postal office and by other means. SUNTRUST regularly engages in collection and
foreclosure activities in the District of Columbia.

10. SUNTRUST offer alternatives to default and foreclosure of loans it makes in the
District of Columbia under federal laws under the Dodd-Frank Act of 2010 and F ederal Housing
Act by means of repayment agreements, loan modifications, short sale of property, deeds in lieu
of foreclosure, deferred principal arrangements, and other means upon application and request
of its borrower-applicants

11. SUNTRUST sends, at the request of applicant-borrowers, a checklist of items needed
to modify the loan when hardship is known and SUNTRUST regularly reviews, processes, and

makes credit decisions from information presented as an application for credit.

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 6 of 24

VII.
FACTS. FACTUAL Al,l,lei/\TIONS AND RECITAL OF DAMAGl-ES AND DEFENDANT’S
BEHAVIOR WHEN COMPLAINTS FILED

 

Plaintiff incorporates the above paragraphs “1” through “l 1” as if fully set forth herein.

12. Plaintiff filed a credit application with SUNTRUST in or around July, August, and
September 2018. The ECOA does not require written applications for credit and applications for
credit that can be done verbally.

13. Plaintiff submitted applications for credit via modified loans.

14. Plaintiff applied for credit numerous times to SUNTRUST and SUNTRUST

intentionally did not approve or deny the completed application timely by ECOA guidelines.

15. Plaintiff submitted all requested information to SUNTRUST to complete the
application with such data showing income, expenses, tax, banking, and related information
required by SUNTRUST for SUNTRUST to make a credit decision and SUNTRUST received

the data and acknowledged receipt in writing.

16. Plaintiff made multiple inquiries with SunTrust about data it requested that wasn’t

considered as part of the credit application.

17. SunTrust conducted a call on July 13, 2018 at 8:28AM discussing the Uniform
Borrower (UBA) application which is an application for credit.

18. In the July 13, 2018 call with a person identified phonetically as “Maya or Mya”.

19. In the July 13, 2018 call, SunTrust was responding to a written complaint to the

Consumer Protection Finance Bureau.

20. SunTrust in the July 13, 2018 call affirmed that the foreclosure activities, once the

UBA was confirmed as complete, “would be paused and put on hold”.

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 7 of 24
21. On July 20, 2018, SunTrust conducted a call at l:l7PM with a Nancy Thorpe. Peek

discussed and made loan application with SunTrust on forbearance or deferment of the

delinquent portion of the loan.

22. Peek applied for a forbearance, deferment of outstanding payments, and re-

amortization of the loan in July, August, September, and October 2018.

23. Peek applied for an elimination of his Purchase Mortgage Insurance (PMI) by FHA

guidelines of which SunTrust accrues at least $500 a month for PMI.

24. When Peek applied for the PMI in 2016, 2017, and 2018, his property was valued in
excess of $550,000 by the District of Columbia Tax Assessment and Assessor and was greater

than 65% of the loan value.

25. SunTrust has been collecting and/or paying Peek’s real estate taxes and thus knows the

value of the tax assessment by District of Columbia.

26. Peek’s SunTrust principal loan balance of approximately $350,0000 is less than 68% of the

commercial market value of his residence and the tax assessed value.

27. SunTrust denied eliminating the PMI even though it knows or should have known of the
value of Peek property therefore causing excessive interest to be accrued for the loan payments

and delinquency amount.

28. SunTrust knew Peek was unemployed by conversation with Thorpe on July 20, 2018 where

Thorpe noted on Peeks UBA and noted the same in the SunTrust records unemployment

29. Peek spoke with Thorpe on August 7, 2018 at approximately 8:25AM and submitted sources

of income from his personal bank statements prior to that call on July 24, 2018.

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 8 of 24

30. Peek answered all of the items to have a completed Mortgage Assistance Application or

“MAA” (the updated form name for a UBA, a credit application to SunTrust).

31. SunTrust notified Peek in writing that the credit application was complete on or near July

29, 2018.

32. SunTrust did not render a credit decision by August 29, 2018 or issue a written letter

declining of the application for credit by August 29, 2018.

33. Thorpe informed Peek on August 9, 2018 to submit full bank statements without redactions.

Peek complied within 7 business days.

34. Peek spoke with Amanda Jones on August 17, 2018 at approximately 12:30PM. Peek was

informed that the only item needed to complete the MAA was a June 2018 bank statement.

35. SunTrust received the June 2018 bank statement document on or near August 20, 2018.

36. Peek returned a call from Nancy Thorpe on August 21, 2018. Thorpe confirmed that the

complete MAA was received on August 20, 2018.

37. Thorpe confirmed to Peek on August 21, 2018 at approximately 1:03 PM that foreclosure

activities “would be put on hold” now that the completed MAA was submitted.

38. Thorpe confirmed that SunTrust will contact its lawyers that the MAA package is complete

and foreclosure activities were to be on hold or cease while the MAA is under review.

39. SunTrust lawyers continued foreclosure proceedings and litigation against Peek in August-
November 2018 while the MAA and related appeals was under review by SunTrust and items
were being appealed, contested at the Consumer Protection Finance Bureau, and in writing by

Peek.

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 9 of 24

40. Peek spoke with Aneisha Rainey (Phonetic) of SunTrust on September 7, 2018 at around

6:16 PM.

41. Rainey confirmed that the foreclosure was suspended as of August 21, 2018 due to a

complete application.

42. Raieny confirmed that “we already have it (the foreclosure) in the system that was

suspended.”

43. Rainey confirmed that Joanne Harris, another SunTrust representative, also confirmed that

Peek had a complete MAA per by SunTrust on August 21, 2018.

44. Peek spoke with Kim Robinson, another SunTrust representative, on September 13, 2018

around lPM.

45. Peek informed SunTrust by phone, email, and letter in August and September that SunTrust
lawyers continually were pursuing litigation in foreclosure despite SunTrust confirming by at
least 3 SunTrust representatives that all foreclosure proceedings would be suspended, put on

hold, and ceased.

46. Peek suffered emotional distress, damage to his reputation and credit standing, could not seek
employment in his field as an accountant, lender, and banker due to SunTrust continued pursuit

of foreclosure.

47. Peek could not refinance, obtain a loan to cure the delinquency, or other measure due to

SunTrust notation of foreclosure and collections matters on his credit report and in public filings.

10

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 10 of 24

48. Peek sent additional items to SunTrust after being informed that the MAA package was
complete in August per the call with Kim Robinson regarding an IRS extension form on tax

returns and a 2017 Profit and Loss statement on his company.

49. Peek spoke with a “Magin” (phonetically) on September 18, 2018 at 11:06AM including
employment offer letters and all new data. Magin was informed of the documents submissions to
SunTrust, the employment offer letter in the package that was faxed and sent to SunTrust prior

to that date.

50. Peek was informed verbally on or near October 12, 2018 that the MAA credit application

could not be approved due to a $370 DC Water lien on the property.

51. SunTrust usually informs applicants for credit of issues in underwriting when it considers

credit applications and provide borrowers a chance to cure deficiencies or offer explanations.

52. SunTrust did not provide Peek written notice of the issue in underwriting with the alleged

water lien and offer Peek a chance to cure the alleged deficiency.

53. Peek spoke with Sheryl Barnes (Mortgage License # 11918191) on 00tober 25, 2018 at

around 9:30AM.

54. Peek informed Bames that he contested the mortgage lien of $370 as valid and further that

the amount should not prevent a MAA approval.

50. Peek informed Barnes that the lien was nonexistent and was just a water bill.

51. Peek informed Bames that he sent proof of the payment of the bill and an email from DC

Water to SunTrust that the lien didn’t exist and there was no debt.

52. SunTrust, after reviewing the lien data and payment of the water bill item, wouldn't adjust

the review of the MAA application even when provided third party proof from the District of

ll

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 11 of 24

Columbia on the alleged water lien the matter has bill at any event was extinguished and paid in

full.

53. SunTrust, unlike when it requested more tax, bank, and business data after the August 29,
2018 MAA had been confirmed as complete, wouldn't take the corrected or updated data to

allow for a MAA approval.

54. SunTrust deliberately didn't approve the MAA with a partial claim (method for deferring
outstanding payments to the end of loan) despite direct written evidence to the contrary that the
DC Water alleged water lien was paid within 48 hours or notification by SunTrust single point of

contact and the data Peek had sent to SunTrust on the water bill and alleged water bill lien.

55. SunTrust didn't send actual proof of the alleged lien water bill data it used as a basis for

denying Peek credit or did SunTrust send a credit denial letter timely by the ECOA.

56. Barnes informed Peek by telephone that there would be a response within 48-72 hours.

57. SunTrust didn't resolve the issue and approve the MAA within 48-72 hours even after the

matter was presented as fully cleared by the District of Columbia.

58. Peek spoke with Michael Little, a SunTrust representative, on October 26, 2018 around

IlOOI‘l.

59. Little asserted that the loan was in active foreclosure and active loss mitigation contrary to
confirmation by three representation of SunTrust months before that the loan was NOT

(emphasis added) in active foreclosure.

60. Contrary to the Barnes call the day before to Little and Peek’s appeal of the water bill or

line error to be resolved for resolution, Little asserted that there is not loss mitigation option.

12

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 12 of 24
61. Peek told Little that the lien resolution payment and lien release item was done by letter,
email, and fax to SunTrust and that the lien matter was cleared. Little reviewed the actual email
correspondence from DC Government representative Sean McMullen that there was no lien on

the property while on the phone with Peek.

62. Little required Peek to file an appeal of the MAA denial based on an alleged water lien
decision by using a SunTrust approved appeal form that SunTrust never sent to Peek timely

within 30 days of the decision.

63. Little informed Peek that one option SunTrust considers for a MAA approval is a partial
claim which is a SunTrust mechanism that will be add delinquent amounts to the end of the

maturity of the loan.

64. Peek discussed that he had asked and applied for what SunTrust defines as a “partial claim”
when he made the MAA in August 2018 asking for a forbearance and principal deferral in

writing.

65. SunTrust didn't address, resolve, or correct the error it made on the water lien which led to a

denial of credit from SunTrust.

66. Peek spoke with Gale Townes, a SunTrust representative, on December 7, 2018.

67. Peek informed Townes about the items in the MAA including an offer an employment letter

that wasn’t reviewed by SunTrust, and a tax lien letter that was resolved by Peek.

68. Townes, in the December 7 call, read a reply from a SunTrust “solutions specialist” that
discounted or discarded the employment letter, deleted are altered the MAA Peek submitted to
SunTrust, and would not adjust its review of the MAA for a partial claim for a $370 water bill

that didn't exist at least 30 days prior to December 7, 2018.

13

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 13 of 24

69. Townes noted that the solutions specialist discussed income calculations for Peek per his

employment letter, income for Diamond Ventures as secondary income, and the tax lien.

69. The solutions specialist decided on the MAA and asked for a pay stub to verify the

employment letter that SunTrust never asked Peek to produce.

70. SunTrust asked Peek to verify consulting income on the MAA and Peek sent into SunTrust

bank statements showing the deposits for verifications of the consulting income.

71. SunTrust would not accept Peeks deposits to his bank account verifying consulting income

which came directly from Peeks bank.

72. SUNTRUST from June 2018-December replied to Peeks credit applications and concerns
made in Writing, in response to Peek complaints in wiring to the Consumer Protection Finance

Bureau.

73. Plaintiff materially relied on getting an approved modification to start a process to refinance
the SUNTRUST mortgage but learned that SUNTRUST was reporting the mortgage status and
credit history contrary to representations of SunTrust that foreclosure proceedings and related
activities would be suspended.

74. SUNTRUST actions have caused material damages to Peek that are more than $250,0000
which arises from lack of ability to refinance the property, negative notices on Peek’s credit and
reputation, higher interest rates for loans and credit and other purposes
75. Peek cannot apply for accounting or lending positions due to damages to Peek’s credit and

reputation.

14

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 14 of 24

VIII.
BIASED. ARBITRARY AND CAPRICOUS CONSID.I_`£RATION OF CREDIT APPLICATION
AND RELEVANT CREDIT APPLICANT EXPHRI|_€NC`E UNDF,I{ SUNTRUST (.`RI€DlT
PROGRAMS

Plaintiff incorporates the above paragraphs “l” through “75” as if fully Set forth herein.

76. SUNTRUST wholly disregarded the credit application and renewal and modification
application in a malicious scheme and consistent pattern to overlook its own processing policies
and the appropriate provisions of the ECOA and violate the Dodd Frank Act and various federal

statutes and representations of its employees

77. SUNTRUST ignored, totally disregarded, and failed to consider materials it requested

to grant a credit review and loan modification in a scheme to deny Plaintiff’s application.

78. SunTrust arbitrarily discarded Peek attempts to address underwriting concerns by
SunTrust as is typical when an application for credit is made related to income verifications and

the DC alleged water lien.

79. SUNTRUST damaged Peek’s reputation with the false notations on his credit report
and credit reporting on the mortgage relationship contract as it outlined it would not due when

the modification was approved.

80. SunTrust has stubbornly retained FHA Purchase Mortgage Insurance (PMI) on the
property which clearly is eligible by SunTrust 2018 letters to Peek and real estate values publicly

known in the District of Columbia its value to have PMI removed.

81. SunTrust inclusion of PMI denied Peek approval for credit or the opportunity to be

approved for credit.

15

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 15 of 24

82. Peek spoke with and made application to SunTrust for a forbearance, adjusted
mortgage, deferral of delinquent principal with Mr. Daniel Oliveros on January 3, 2019 at

2:39PM.

83. Peek outlined to Oliveros that he had or would have secondary income as a CPA and
the rental of his home basement. Peek asserts that that secondary income will be greater than

$1,000 a month that wasn't factored in by SunTrust in its review for loan modification

84. Oliveros allegedly sent a denial letter to Peek of his January 3, 2019 mortgage
assistance credit application on or near January 28, 2019 but no letter was delivered and neither

was Peek called that the letter was being sent as SunTrust customarily has done.

85. Oilveros explained to Peek certain considerations required by the Federal Housing
Administration (FHA) including rate modifications but the denial did not show any consideration

of the same in the denial letter.

86. Oliveros explained in the January 3, 2019 call with Peek that he would SunTrust
could defer the principal by FHA guidelines until the end of the loan but SunTrust refused to do
so even though SunTrust has a first lien on the property and executing such act of deferral

wouldn’t have affected the loan status or SunTrust’s lien position.

87. Oliveros explained that SunTrust would evaluate the options to make payments at

40% debt-income ratio.

88. In the mortgage denial, Peek’s income was greater than the amount indicated by

SunTrust as per Peek’s credit application as SunTrust reported on the denial letter.

89. Peek’s debt to income for mortgage assistance at 40% of the income reported by
SunTrust was less than the mortgage payment Peek was required to make to SunTrust when the

loan was in good standing.

16

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 16 of 24

90. Peek demonstrated the capacity to repay a modified loan to SunTrust.

91. SunTrust never contacted Peek regarding the application process, any discrepancies
of information, or added and included all of the items Peek required as part of the completed

credit application.

92. The FHA Home Affordable Modification Program (FHA-HAMP) by Section 230(_b)
of the National Housing Act, 12 USC 1715u(b), as amended by the Helping Families Save Their
Homes Act of 2009, Division A of Pubic Law 111-22 makes eligible homeowners to obtain a

partial claim of up to 30% of the unpaid principal balance as of the date of the default.

93. Peek was eligible for a partial claim and asked for the same in 2016, 2017, 2018, and

2019.

94. SunTrust didn’t consider a partial claim in 2016 and 2017 effectively denying Peek a
modification by federal law and in violation of the ECOA of similarly situated persons and

continued that pattern of ill treatment in 2018 and 2019.

95. If SunTrust had processed a partial claim of Peek’s mortgage, then the loan would

have been successfully modified.

96. Collectively, with Peek’s new verified income, secondary income, deletion of
Purchase Mortgage Insurance (PMI), Peek was eligible for a loan modification but was denied
credit by SunTrust as compared to other similarly situated persons and by ECOA and FHA

requirements

IX
INTENTIONALLY DlSCARDlNG, EXCLUDING` AND Wl`-lOLLY DISCOUNTING
RF.l,F.VANT AND MATERIAL COMPONENTS OF THE SUNTRUST APPLICATION

Plaintiff incorporates the above paragraphs “1” through “96” as if fully set forth herein.

17

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 17 of 24

97. SUNTRUST and its Representatives requested information from Plaintiff as part of
its review of eligibility to determine Plaintiff’s eligibility for a loan modification and failed to
provide a decision within 30 days of the required notification period by the ECOA. Plaintiff
submitted all items to SUNTRUST for a determination of a modification based on a projected

budget and projected income.

98. Plaintiff submitted a full, detailed, and complete application for a loan modification
and complied in a timely, prompt and full fashion to additional information request of

SUNTRUST and the Representatives.

99. SUNTRUST and its Representatives failed to ascertain and verify completely the
information submitted, intentionally refused to evaluate the information submitted and advise
Plaintiff of its objection or assent to the items submitted and intentionally evaded providing
Plaintiff appraisals of the data when the foreclosure action was challenged in an advance scheme

to deny the credit outside the provisions of the Equal Credit Act.

100. SUNTRUST acted arbitrary, capriciously, and adversely to Plaintiff with
maliciousness and intention to bias the Plaintiff and separate it from eligibility by making false

statements and intentionally disregarding data relevant to the decsionmakers evaluation.

101. SUNTRUST’S lawyers, BWW Law Group, violated the Fair Debt Collection
Practices Act by disclosing in a public Court Hearing February l, 2019 of a credit decision of
SUNTRUST by not issuing a Mini Miranda of “This is an attempt to collect a debt. . . .” At the

hearing.

102. SUNTRUST lawyers, BWW Law Group, violated the Bank Secrecy Act when they

disclosed personally identifiable information in open court on February 1, 2019.

103. SUNTRUST lawyers, BWW Law Group, violated the Equal Credit Opportunity Act

and the Bank Secrecy Act when it issued a credit decision in the February hearing on behalf of
18

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 18 of 24

and for SUNTRUST with intent to discriminate, publicly embarrass, slander, and defame against
Peek when compared to its normal conduct with similarly situated persons when it issued an
alleged SunTrust credit decision in a public court hearing before the Judge and discussed the
private credit application and disclosed private non-public information without Peek’s

authorization.

X.
CONCLUSION

Plaintiff incorporates all of the above paragraphs 1 through 104, together

with all of the information herein as if fully set forth herein.

COUNT l
(Declaratory Judgment)

105. Plaintiffs, reaallege Paragraphs 1-100 above as if fully set forth herein.

106. An actual controversy exists between Plaintiff and DEFENDANT as to their rights
with respect to DEFENDANT's Credit programs, escrow accounts, PMI, loan modification
credit programs, and related loan servicing programs

107. Plaintiffs pray that this Court declare and determine, pursuant to 28 U.S.C. 2201,
the rights of plaintiffs under DEFENDANT's compliance with the ECOA, RESPA, and related
federal acts and programs including their right to equal credit, participation in the SUNTRUST
programs, and their right to full and timely enforcement of applications and the modification
applications for the loan.

COUNT 11
(Creditor Action That ls Arbitrary
Capricious, An Abuse of Discretion, Not in Accordance
With Law, And in Excess of Statutory Requirements)

108. Plaintiffs, reallege Paragraphs 1-107 above as if fully set forth herein.

109. DEFENDANT's acts of denying plaintiffs credit and/or other benefits and

19

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 19 of 24

systematically fully, and without bias process their Credit application were not authorized nor
justified by any statute, regulation, or reasonable interpretation of federal statutory procedures,
and thus constitutes arbitrary, capricious and unlawful action.

110. Plaintiffs pray DEFENDANT's actions in foreclosure be reversed and deleted as
arbitrary, capricious, an abuse of discretion, and not in accordance with law, pursuant to
applicable provisions of the ECOA and RESPA Acts.

COUNT III
(Fraud)

111. Plaintiffs, realleges Paragraphs 1-110 above as if fully set forth herein.

112. DEFENDANT's acts of denying plaintiffs credit and other benefits and
systematically failing to process their complaints and credit application was contrary to the
requirements of the ECOA.

113. DEFENDANTS discarded and discounted income, application, and material key
items in the MAA, before the Consumer Protection Finance Bureau, and internally so as not to
approve a loan modification application.

114. DEFENDANTS changed the requirements for the MAA after it was complete in a
manner that supports declination without regard to the actual facts in the loan application MAA.

115. DEFENDANTS representatives contradicted each other and provided inconsistent
direction and information as to the status of the foreclosure litigation being suspended in concert
with foreclosure attorneys in a scheme with DEFENDANT to cause denial of credit.

116. DEFENDANTS foreclosure attomeys, even when presented with verbal and written
declarations of DEFENDANT that the foreclosure was suspended represented to the Superior
Court of DC that they would not comply with the DEFENDANT and thus the parties collectively

deceived plaintiff as to the status of the MAA.

20

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 20 of 24

117. DEFENDANT solutions specialist underwriters provided information to the
plaintiff’ s credit files and applications that did not compare with actual data submitted with the
credit application so as not to approve PLAINTFF wrongfully.

118. DEFENDANT did not correct erroneous data when it had third party data on the tax
lien and income even when the data was supplied in writing.

119. DEFENDNT intentionally mispresented that appeal process would be an avenue to
make or reconsider a credit application denial and delayed sending documents for filing an
appeal so as to defraud PLAINTIFF of submitting eligible documents to overcome a rejection.

120. DEFENDANT misled and misrepresented to the United States Consumer
Protection Finance Bureau of the resolution of complaints against DEFENDANT.

121. DEFENDANT misrepresented the appeal process for a loss mitigation credit
application request even when it had substantive data on the status of an appeal in writing even
when the SunTrust appeal form wasn't submitted.

122. Plaintiffs representatives fraudently in writing, verbally, and telephonically
informed Plaintiff of the requirements to complete the modification process credit application
and when Plaintiff satisfied the requirements, Defendants representatives rejected the credit
application.

123. Plaintiff, in the allegations above incorporated by reference, denoted the time,
place, circumstances, condition, time of the call, examples of identified written correspondence
to

124. Plaintiffs pray Defendants actions be reversed and dismissed as arbitrary,
capricious, an abuse of discretion, and constitute fraud and Plaintiffs pray this court issue
financial damages for the egregious conduct of defendants and prohibit foreclosure actions from
proceeding.

COUNT IV
(Violalion of Real Estate Practices Act (`RESPA]

21

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 21 of 24

125. Plaintiffs, reallege Paragraphs 1-124 above as if fully set forth herein.
126. Plaintiff made multiple written request to SunTrust in 2018 that it did not reply to
timely for adjusting the PMI.

127. Plaintiff informed SunTrust of errors in the application or accruing of payments for
the modification, errors in credit reporting, errors adjusting the mortgage for private mortgage
insurance directed by the Federal Home Administration requirements, errors in reporting
mortgage balances and escrow payments, and other items that were not corrected by Plaintiffs by
RESPA requirements or within the prescribed times provided for in the RESPA.

128. Plaintiffs prays for money damages for plaintiffs and the rescission of the $350,000
mortgage, cancellation of the mortgage, penalties for noncompliance with the ECOA, penalties
for noncompliance with RESPA, sanctions as deemed proper per violation under the statute,
refund of or reduction of payments in excess of escrow and cost and fees of this action, and
waiver of any amounts to be paid Defendant that Plaintiff should have made due to the improper
denial of credit and executing fully the approved loan modification.

COUNT v
(ECOA)

129. Plaintiffs, reallege Paragraphs 1-128 above as if fully set forth herein.
130. ECOA requires an Adverse Action Notice of which Plaintiff did not send or send
timely,

131. ECOA requires Adverse Action Notices within 30 days of when the Creditor has all of
the information needed to make the credit decision to notify applicants of approval or denial of
credit considerations

132. Plaintiff was denied participation in a federal financed program. The FHA guarantees
loans of banks to facilitate them to make the loans and thus SunTrust is a beneficiary of the FHA

guarantee which is a financial guarantee and thus is a federally financed program.

22

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 22 of 24

COUNT VI
(Damages)

133. Plaintiffs, reallege Paragraphs 1-132 above as if fully set forth herein.

134. Plaintiff has suffered a decline in credit score creating more cost for credit and has not
been able to secure a refinancing of the SunTrust loan due to the credit notations by SunTrust
that the delinquent loan status and that the property was in foreclosure.

135. Commercial valuations on the Plaintiffs property indicate a public value greater than
$600,000 and thus the SunTrust violations of the Equal Credit Act have cost Plaintiff more than
$250,000 in the use of the equity in the residence ($600,000-$350,000 mortgage) or to refinance
the mortgage.

136. SunTrust has shown a pattern of violating RESPA which calls for statutory damages of
$1,000 per violation.

137. Due to SunTrust failure to complete an executed modification agreement, Plaintiff has
been offered financing at more than a 10% interest rate, fees and cost to close a new mortgage of
over 5%, and a lesser loan to value than would be achieved if the modification was in place.
value.

138. Plaintiff, because of being in the finance profession, has been hampered from
employment due to the derogatory credit ratings on the mortgage and the denoting that Plaintiffs
property as being in foreclosure. The notations have caused hardship and loss of income,

140. The Fair Credit Reporting Act allows for a penalty of $1,000 per violation of the Act.
SunTrust has continuously reported derogatory credit on the account.

141. The Fair Credit Reporting Act allows for punitive damages to be fashioned by the court.
142. The RESPA allows for damages of $10,000 plus actual and punitive damages in courts for

willful violations

23

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 23 of 24

143. The Federal Rules of Civil Procedure R. 9(B) allow a court to fashion damages based on a

finding of fraud.
WHEREFORE, Plaintiffs, request this Court enter judgment against DEFENDANT as follows:

(1) An Order declaring, pursuant to 28 U.S.C. § 2201, that plaintiffs were denied equal
credit and other benefits of a credit transaction and activities

(2) An Order declaring DEFENDANT's actions arbitrary, capricious, and abuse of
discretion, not in accordance with the law, and in excess of DEFENDANT’s required
compliance with Dodd-Frank Act and the RESPA and related regulatory guidance and code of
federal regulations and statutes

(3) An Order declaring DEFENDANT's actions to be a breach of plaintiffs rights and
such actions have caused damages to Plaintiff, Violation of the Equal Credit Opportunity Act,
systematic and calculated violation the Real Estate Settlement Practices Act and related laws and
declare plaintiffs eligible to receive monetary and other relief of not less than $250,000 and to

cure and dismiss all defaults on the loan and foreclosure proceedings

(4) An Order be entered declaring DEFENDANT’s actions are a proximate cause of the

actions in foreclosure as directed by Defendant.

(5) An Order declaring that the Defendants conduct constituted fraud.

(6) An Order granting plaintiffs, and the attorney’s, fees and cost the costs of suit, and
interest from date when Defendants should have been finally approved all other relief that the

Court determines proper and fair.

Respectfully Submitted,

By: ;\;\Y&/`/
Christopher earl Peek, Pro Se

3721 30"'P1ace.NE
Washington, DC 20018
202-294_6496

24

Case 1:19-cv-00658-CRC Document 1 Filed 03/08/19 Page 24 of 24

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

CHRISTOPHER EARL PEEK, )
3721 30"‘ Place NE )
Washington, DC 20018 )
(202) 294-6496 )
Plaintiff ) Civil Action No.
)
)
v. )
) Jury Trial Requested
SUNTRUST BANK, INC. )
Its Subsidiaries, affiliates, and Assigns, )
)
)
DEFENDANT )
)
)
CERTIFICATE OF SERVICE

 

This will certify that l have this day served a copy of the foregoing COMPLAINT upon opposing
counsel of SUNTRUST by U.S. Mail addressed to the following:

BWW Law Group, LLC
Maryland/District of Columbia Office
6003 Executive Blvd, Suite 101
Rockville, MD 20852

This jday of March 2019. M

C. Earl Peek, Pro Se’
3721 30th Pla¢e, NE
Washington, DC 20016
eptravbuff@aol.com

